Citation Nr: 1140828	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's sister, and appellant's brother-in-law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 until September 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a hearing in August 2010 before the undersigned Acting Veterans Law Judge.  The transcript of the hearing is of record.  In April 2010 requested a specialist's opinion from the Veterans Health Administration (VHA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board requested a VHA specialist's opinion from the Veterans Health Administration in April 2011 regarding the etiology of the claimed disorder.  In May 2011 the request was answered, and a copy was sent to the Veteran.  In July 2011, the Veteran responded with new arguments as to why service connection is warranted for hepatitis C.  She specifically did not waive initial consideration of such evidence by the Agency of Original Jurisdiction and thus the case must be returned for such consideration prior to the Board addressing the issue on the merits.  38 C.F.R. §§ 19.37, 20.1304.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the matter with consideration of the new evidence (i.e. the VHA specialist's opinion and the Veteran's response).  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


